Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the female screw and the male screw …” It shall be “the at least one female screw and the at least male screw …”.  Appropriate correction is required.
Claims 20 and 21 are objected to because of the following informalities:  Claims 20 and 21 recite “the kink”.  It shall be “the rounded kink”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without defining the detail of the tooth base, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The tooth base is defined by a radius (R2) only.  The Applicant does not teach . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 11
Claim 11 recites “an arrangement of screws for a screw compressor for a utility vehicle”  The metes and bounds of the preamble cannot be ascertained since “for a utility vehicle”  is indefinite and renders claim 11 ambiguous.  The Office considers that “utility vehicle” is merely a working environment of the claimed screw compressor.  If the Applicant considers that the utility vehicle is a required limitation, it must be positively recited.
In Reference to Claim 15
Claim 15 recites the limitation "the same nominal diameter" in Line 3.  There is improper antecedent basis for this limitation in the claim.
In Reference to Claim 19

In Reference to Claims 12-14, 16-18, 20 and 21
Claims 12-14, 16-18, 20 and 21 are rejected by their virtue dependency to Claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,460,495 to Matsui et al (Matsui).

Matsui discloses an arrangement of screws for a screw compressor, comprising: at least one female screw (Fig. 1, 2); and at least one male screw (Fig. 1, 1), wherein the female screw and the male screw each have teeth which mesh with one another (As showed in Fig. 1), the teeth of the female screw have a rolling tooth flank (Fig. 1, a) which is provided for rolling on a tooth flank (Fig. 1, 1a) of the male screw, the rolling tooth flank has, in a tip region (Fig. 1, 21b), a convexly rounded rolling tip region (As showed in Fig. 1)  which has a first radius (Fig. 1 Rpq), between two adjacent teeth of the female screw, a tooth base (Fig. 1, the tooth base between 21b) is provided which is connected via a flat transition region (As showed in Fig. 1, the teeth of the female screw has a tip radius Rpq and a tooth base radius Rfe, the two radiuses does not overlay, therefore there is a transition portion between two radiuses) to the rolling tip region, and the tooth base between the two adjacent teeth of the female screw is substantially concavely (AS showed in Fig. 1) rounded with at least a second radius (Fig. 1, Rfe)
Matsui teaches the Rpq is 0.06 CD and the Rfe is 0.297 CD, the ratio between Rfe/Rpq is 4.95
Matsui does the second radius is approximately 2.5 to 3.5 times greater than the first radius.
However, the Applicant does not discloses the reason why the ratio must be between 2.5 to 3.5, what is the significant result of keep this ration.  Matsui teaches that the configuration of the rotor allows unconstrained operation. More specifically, it results in a reduction of approximately 40% in the area of the blowhole when compared with the first example of a prior art rotor. Furthermore, the escape path which communicates with the escape chamber is substantially wider. Thus, there is no semi-occluded pocket 4, and no useless compression. When this screw rotor is used in a compressor under identical conditions, the embodiment results in an improvement of approximately 5% in the compression efficiency (Col. 7 Line 65- Col. 8 Line 10).  Therefore, the radius of the tooth boot base and the tip radius are performance related the design variables.  A person with original skill in the art at the time of invention will make such a design decision in order to improve the efficiency of the screw pump.

Matsui discloses the number of teeth of the female screw is greater than that of the male screw. (Col. 1 Line 30-32)
a transmission ratio of the female screw to the male screw is three to two (Col. 1, Line 30-32)
the female screw has six teeth and the male screw has four teeth. (Col. 1, Line 30-32)
In Reference to Claim 16
Matsui discloses the teeth of the female screw have on the side (Fig. 1, LK section) averted from the rolling tooth flank, a setting-down flank for setting-down onto the teeth of the male screw, and the setting-down flank transitions from the rolling tip region by way of a tip region with a third radius (Fig. 1. Rkj is 0.036 of CD) which is smaller than the first radius Fig. 1, Rpq is 0.06 of CD).
In Reference to Claim 17
Matsui discloses the third radius is 1.67 of the first radius.
Matsui does the second radius is approximately 2.5 to 3.5 times greater than the first radius.
However, the Applicant does not discloses the reason why the ratio must be between 2.5 to 3.5, what is the significant result of keep this ration.  Matsui teaches that the configuration of the rotor allows unconstrained operation. More specifically, it results in a reduction of approximately 40% in the area of the blowhole when compared with the first example of a prior art rotor. Furthermore, the escape path which communicates with the escape chamber is substantially wider. Thus, there is no semi-occluded pocket 4, and no useless compression. When this screw rotor is used in a compressor under identical conditions, the embodiment results in an improvement of approximately 5% in the compression efficiency (Col. 7 Line 65- Col. 8 Line 10).  Therefore, the radius of the tooth boot base and the tip radius are performance related the design variables.  A person with original skill in the art at the time of invention will make such a design decision in order to improve the efficiency of the screw pump.
In Reference to Claim 18

In Reference to Claim 19
Matsui discloses the teeth of the female screw are formed in the manner of turbine blades (As showed in Fig. 1).
In Reference to Claim 20
Matsui discloses the teeth of the male screw have a tooth base, at a lowest point of which there is provided a rounded kink (Fig. 1, Rlk), wherein the lowest point of the kink is provided for engagement with the rolling tip region and the tip region.

    PNG
    media_image1.png
    791
    790
    media_image1.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of US Patent 4,435,139 to Astberg.
In Reference to Claim 15
Matsui teaches a screw compressor comprising the female and the male rotor.
Matsui does not teach the size of the rotor.
Astberg teaches the female screw and the male screw have substantially the same nominal diameter. (Col. 7, Line 65- Col. 8, Line 14)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Matsui to incorporate teachings from Astberg.  Doing so, would result in the female and the male rotor having the same nominal diameter as being taught by Astberg, since Astberg teaches a screw compressor with tooth design having a continue sealing line between two rotors (Col. 1 Line 31-35)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mastui in view of GB 2418455 to Wu.
In Reference to Claim 21
Mastui teaches the male teeth has a kink section at the root.
Mastui does not teach the kink enclose an angle between 90o and 110o
Wu teaches the kink (Fig. 1, 78) determines the difficulty of the manufacturing (Page 10, Line 10-14).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Mastui to incorporate teachings from Wu.  Doing so, would result in the kink at the root base of the male screw being determined based on the manufacturability, therefore, the angle of the kink is merely a manufacturing determined parameter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/19/2021